
	
		II
		Calendar No. 254
		111th CONGRESS
		2d Session
		S. 2778
		[Report No. 111–114]
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2009
			Mrs. Boxer (for herself,
			 Mr. Inhofe, Mr.
			 Baucus, Mr. Voinovich,
			 Mr. Merkley, and
			 Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			January 20, 2010
			Reported by Mrs. Boxer,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Public Works and Economic Development Act of
		  1965 to reauthorize that Act, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Economic Development
			 Revitalization Act of 2009.
		2.Findings and
			 declarationsSection 2(b) of
			 the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121(b)) is
			 amended by striking paragraph (3) and inserting the following:
		2.Findings and
			 declarationsSection 2 of the
			 Public Works and Economic Development Act of 1965 (42 U.S.C. 3121) is
			 amended—
			(1)in subsection (a)(3)(C),
			 by inserting , including the location of information technology and
			 manufacturing jobs in the United States after
			 investment; and
			(2)in subsection (b), by
			 striking paragraph (3) and inserting the following:
				
					(3)whether suffering
				from long-term distress or a sudden economic dislocation, distressed
				communities should be encouraged to promote innovation and entrepreneurship,
				including, as appropriate, the support of the formation of business incubators
				in economically distressed areas, so as to help regions to create higher-skill,
				higher-wage jobs and foster the participation of those regions in the global
				marketplace;
				and
					.
			3.DefinitionsSection 3(8) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3122(8)) is amended—
			(1)in subparagraph
			 (C), by striking and at the end;
			(2)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(E)the Southeast
				Crescent Regional Commission, Northern Border Regional Commission, and
				Southwest Border Regional Commission established by section 15301(a) of title
				40, United States
				Code.
					.
			4.Economic
			 development partnershipsSection 101 of the Public Works and Economic
			 Development Act of 1965 (42 U.S.C. 3131) is amended—
			(1)in subsection
			 (b)—
				(A)in the matter
			 preceding paragraph (1), by inserting economic development districts,
			 university centers, after multi-State regional
			 organizations,; and
				(B)in paragraph (3),
			 by inserting , innovation, entrepreneurship, sustainable
			 development, after infrastructure; and
				(2)in subsection
			 (c), by inserting (including economic development districts)
			 after local government agencies.
			5.Grants for
			 planning and grants for administrative expensesSection 203 of the Public Works and Economic
			 Development Act of 1965 (42 U.S.C. 3143) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph (3),
			 by striking and at the end;
				(B)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(5)fostering
				regional collaboration among local jurisdictions and
				organizations.
						;
				and
				(2)in subsection
			 (d)(5), by striking subsection shall and all that follows
			 through the end of the paragraph and inserting the
			 following:
				
					subsection
			 shall—(A)submit to the
				Secretary an annual report on the planning process assisted under this
				subsection; and
					(B)provide a copy of
				each annual report to each economic development district within the
				State.
					.
			6.Cost
			 sharing
			(a)Federal
			 shareSection 204(a) of the Public Works and Economic Development
			 Act of 1965 (42 U.S.C. 3144(a)) is amended by striking shall not
			 exceed— and all that follows through the end of the subsection and
			 inserting shall not exceed 50 percent, except as otherwise expressly
			 provided in this Act..
			(b)Increase in
			 Federal shareSection 204(c) of the Public Works and Economic
			 Development Act of 1965 (42 U.S.C. 3144(c)) is amended—
				(1)by redesignating
			 paragraphs (1) through (3) as paragraphs (2) through (4), respectively;
				(2)by inserting
			 before paragraph (2) (as redesignated by paragraph (1)) the following:
					
						(1)Relative needs
				of an area
							(A)150-Percent
				higher unemployment rateIn the case of a grant made in an area
				for which the 24-month unemployment rate is at least 150 percent of the
				national average or the per capita income is not more than 70 percent of the
				national average, the Secretary may increase the Federal share above the
				percentage specified in subsection (a) up to 60 percent of the cost of the
				project.
							(B)175-Percent
				higher unemployment rateIn the case of a grant made in an area
				for which the 24-month unemployment rate is at least 175 percent of the
				national average or the per capita income is not more than 60 percent of the
				national average, the Secretary may increase the Federal share above the
				percentage specified in subsection (a) up to 70 percent of the cost of the
				project.
							(C)200-Percent
				higher unemployment rateIn the case of a grant made in an area
				for which the 24-month unemployment rate is at least 200 percent of the
				national average or the per capita income is not more than 50 percent of the
				national average, the Secretary may increase the Federal share above the
				percentage specified in subsection (a) up to 80 percent of the cost of the
				project.
							(D)Additional
				criteriaThe Secretary may establish eligibility criteria in
				addition to the criteria described in this paragraph to address areas impacted
				by severe outmigration, sudden and severe economic dislocations, and other
				economic circumstances, on the condition that a Federal share established for
				such eligibility criteria shall not exceed 80
				percent.
							;
				(3)in paragraph (2)
			 (as redesignated by paragraph (1))—
					(A)by striking
			 may and inserting shall; and
					(B)by inserting
			 to 75 percent of the cost of the project, and may increase after
			 subsection (a); and
					(4)by adding at the
			 end the following:
					
						(5)Federally
				declared disaster areasIn the case of a grant for an area with
				respect to which a major disaster or emergency has been declared under the
				Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121
				et seq.) during the 18-month period ending on the date on which the Federal
				share is determined, the Secretary may increase the Federal share above the
				percentage specified in subsection (a) up to 100 percent of the cost of the
				project.
						.
				7.Grants for
			 training, research, and technical assistanceSection 207(a) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3147(a)) is amended—
			(1)in paragraph (1),
			 by inserting , outmigration, after unemployment;
			 and
			(1)in paragraph (1), by
			 striking or underemployment and inserting , outmigration,
			 or underemployment, or in assisting in the location of information technology
			 and manufacturing jobs in the United States; and
			(2)in paragraph
			 (2)—
				(A)in subparagraph
			 (H), by striking and at the end;
				(B)by redesignating
			 subparagraph (I) as subparagraph (J); and
				(C)by inserting
			 after subparagraph (H) the following:
					
						(I)a peer exchange
				program to promote industry-leading practices and innovations relating to the
				organizational development, program delivery, and regional initiatives of
				economic development districts;
				and
						.
				8.Enhancement of
			 recipient flexibility to deal with project assets
			(a)Particular
			 community assistanceSection 209(c)(5) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3149(c)(5)) is amended by inserting
			 , natural resource-based, agricultural, or service sector after
			 manufacturing.
			(a)Particular community
			 assistanceSection 209(c) of the Public Works and Economic
			 Development Act of 1965 (42 U.S.C. 3149(c)) is amended by striking paragraph
			 (5) and inserting the following:
				
					(5)the loss of information
				technology, manufacturing, natural resource-based, agricultural, or service
				sector jobs, for reinvesting in and diversifying the economies of the
				communities.
					.
			(b)Revolving loan
			 fund program flexibilitySection 209(d) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3149(d)) is amended—
				(1)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
				(2)by inserting
			 after paragraph (1) the following:
					
						(2)Comments
							(A)In
				generalThe Secretary shall periodically solicit from the
				individuals and entities described in subparagraph (B)—
								(i)comments
				regarding the guidelines and performance requirements for the revolving loan
				fund program; and
								(ii)recommendations
				for improving the performance of the program and grantees under the
				program.
								(B)Description of
				individuals and entitiesThe individuals and entities referred to
				in subparagraph (A) are—
								(i)the public;
				and
								(ii)in particular,
				revolving loan fund grantees, national experts, and employees of Federal
				agencies with knowledge of international, national, regional, and statewide
				trends, innovations, and noteworthy practices relating to business development
				finance, including public and private lending and technical assistance
				intermediaries.
								;
				(3)in subparagraph
			 (A) of paragraph (5) (as redesignated by paragraph (1)), by striking
			 paragraph (2)(C) and inserting paragraph (3)(C);
			 and
				(4)by adding at the
			 end the following:
					
						(6)Conversion of
				project assets
							(A)RequestIf
				a recipient determines that a revolving loan fund established using assistance
				provided under this section is no longer needed, or that the recipient could
				make better use of the assistance in light of the current economic development
				needs of the recipient if the assistance was made available to carry out any
				other project that meets the requirements of this Act, the recipient may submit
				to the Secretary a request to approve the conversion of the assistance.
							(B)Methods of
				conversionA recipient the request to convert assistance of which
				is approved under subparagraph (A) may accomplish the conversion by—
								(i)selling to a
				third party any assets of the applicable revolving loan fund; or
								(ii)retaining
				repayments of principal and interest amounts on loans provided through the
				applicable revolving loan fund.
								(C)Requirements
								(i)Sale
									(I)In
				generalSubject to subclause (II), a recipient shall use the net
				proceeds from a sale of assets under subparagraph (B)(i) to pay any portion of
				the costs of 1 or more projects that meet the requirements of this Act.
									(II)TreatmentFor
				purposes of subclause (I), a project described in that subclause shall be
				considered to be eligible under section 301.
									(ii)Retention of
				repaymentsRetention by a recipient of any repayment under
				subparagraph (B)(ii) shall be carried out in accordance with a strategic reuse
				plan approved by the Secretary that provides for the increase of capital over
				time until sufficient amounts (including interest earned on the amounts) are
				accumulated to fund other projects that meet the requirements of this
				Act.
								(D)Terms and
				conditionsThe Secretary may require such terms and conditions
				regarding a proposed conversion of the use of assistance under this paragraph
				as the Secretary determines to be appropriate.
							(E)Expediency
				requirementThe Secretary shall ensure that any assistance
				intended to be converted for use pursuant to this paragraph is used in an
				expeditious manner.
							(7)Program
				administrationThe Secretary may allocate not more than 2 percent
				of the amounts made available for grants under this section for the development
				and maintenance of an automated tracking and monitoring system to ensure the
				proper operation and financial integrity of the revolving loan program
				established under this
				section.
						.
				9.Brightfields
			 demonstration programSection
			 218(d) of the Public Works and Economic Development Act of 1965 (42 U.S.C.
			 3154d(d)) is amended by striking 2004 through 2008 and inserting
			 2009 through 2013.
		10.Designation of
			 economic development districtsSection 401 of the Public Works and Economic
			 Development Act of 1965 (42 U.S.C. 3171) is amended by adding at the end the
			 following:
			
				(c)Operations
					(1)In
				generalEach economic development district shall engage in the
				full range of economic development activities included in the list contained in
				the comprehensive economic development strategy of the economic development
				district that has been approved by the Economic Development Administration,
				including—
						(A)coordinating and
				implementing economic development activities in the economic development
				district;
						(B)carrying out
				economic development research, planning, implementation, and advisory functions
				identified in the comprehensive economic development strategy; and
						(C)coordinating the
				development and implementation of the comprehensive economic development
				strategy with other Federal, State, local, and private organizations.
						(2)ContractsAn
				economic development district may elect to enter into contracts for services to
				accomplish the activities described in paragraph
				(1).
					.
		11.Consultation
			 with other persons and agenciesSection 503(a) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3193(a)) is amended by inserting
			 , outmigration, after regional
			 unemployment.
		12.Notification of
			 reorganizationSection 507 of
			 the Public Works and Economic Development Act of 1965 (42 U.S.C. 3197) is
			 amended—
			(1)by striking
			 Not later than and inserting the following:
				
					(a)NotificationNot
				later than
					;
				and
			(2)by adding at the
			 end the following:
				
					(b)State of
				MontanaThe State of Montana shall be served by the Seattle
				office of the Economic Development
				Administration.
					.
			13.Maintenance of
			 effortTitle VI of the Public
			 Works and Economic Development Act of 1965 (42 U.S.C. 3211 et seq.) is amended
			 by adding at the end the following:
			
				613.Maintenance of
				effort
					(a)Expected period
				of best efforts
						(1)EstablishmentTo
				carry out the purposes of this Act, before providing investment assistance for
				a construction project under this Act, the Secretary shall establish the
				expected period during which the recipient of the assistance shall make best
				efforts to achieve the economic development objectives of the
				assistance.
						(2)Treatment of
				propertyTo obtain the best efforts of a recipient during the
				period established under paragraph (1), during that period—
							(A)any property that
				is acquired or improved, in whole or in part, using investment assistance under
				this Act shall be held in trust by the recipient for the benefit of the
				project; and
							(B)the Secretary
				shall retain an undivided equitable reversionary interest in the
				property.
							(3)Termination of
				Federal interest
							(A)In
				generalBeginning on the date on which the Secretary determines
				that a recipient has fulfilled the obligations of the recipient for the
				applicable period under paragraph (1), taking into consideration the economic
				conditions existing during that period, the Secretary may terminate the
				reversionary interest of the Secretary in any applicable property under
				paragraph (2)(B).
							(B)Alternative
				method of termination
								(i)In
				generalOn a determination by a recipient that the economic
				development needs of the recipient have changed during the period beginning on
				the date on which investment assistance for a construction project is provided
				under this Act and ending on the expiration of the expected period established
				for the project under paragraph (1), the recipient may submit to the Secretary
				a request to terminate the reversionary interest of the Secretary in property
				of the project under paragraph (2)(B) before the date described in subparagraph
				(A).
								(ii)ApprovalThe
				Secretary may approve a request of a recipient under clause (i) if—
									(I)in any case in
				which the request is submitted during the 10-year period beginning on the date
				on which assistance is initially provided under this Act for the applicable
				project, the recipient repays to the Secretary an amount equal to 100 percent
				of the fair market value of the pro rata Federal share of the project;
				or
									(II)in any case in
				which the request is submitted after the expiration of the 10-year period
				described in subclause (I), the recipient repays to the Secretary an amount
				equal to the fair market value of the pro rata Federal share of the project as
				if that value had been amortized over the period established under paragraph
				(1), based on a straight-line depreciation of the project throughout the
				estimated useful life of the project.
									(b)Terms and
				conditionsThe Secretary may establish such terms and conditions
				under this section as the Secretary determines to be appropriate, including by
				extending the period of a reversionary interest of the Secretary under
				subsection (a)(2)(B) in any case in which the Secretary determines that the
				performance of a recipient is unsatisfactory.
					(c)Previously
				extended assistanceWith respect to any recipient to which the
				term of provision of assistance was extended under this Act before the date of
				enactment of this section, the Secretary may approve a request of the recipient
				under subsection (a) in accordance with the requirements of this section to
				ensure uniform administration of this Act, notwithstanding any estimated useful
				life period that otherwise relates to the assistance.
					(d)Conversion of
				useIf a recipient of assistance under this Act demonstrates to
				the Secretary that the intended use of the project for which assistance was
				provided under this Act no longer represents the best use of the property used
				for the project, the Secretary may approve a request by the recipient to
				convert the property to a different use for the remainder of the term of the
				Federal interest in the property, subject to the condition that the new use
				shall be consistent with the purposes of this Act.
					(e)Status of
				authorityThe authority of the Secretary under this section is in
				addition to any authority of the Secretary pursuant to any law or grant
				agreement in effect on the date of enactment of this
				section.
					.
		14.Extension of
			 authorization of appropriationsSection 701(a) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3231(a)) is amended by striking
			 expended— and all that follows through paragraph (5) and
			 inserting expended, $500,000,000 for each of fiscal years 2009 through
			 2013..
		15.Funding for
			 grants for planning and grants for administrative expensesSection 704 of the Public Works and Economic
			 Development Act of 1965 (42 U.S.C. 3234) is amended to read as follows:
			
				704.Funding for
				grants for planning and grants for administrative expenses
					(a)In
				generalSubject to subsection (b), of the amounts made available
				under section 701 for each fiscal year, not less than $27,000,000 shall be made
				available to provide grants under section 203.
					(b)Subject to
				total appropriationsFor any fiscal year, the amount made
				available pursuant to subsection (a) shall be increased to—
						(1)$28,000,000, if
				the total amount made available under subsection 701(a) for the fiscal year is
				equal to or greater than $280,000,000;
						(2)$29,500,000, if
				the total amount made available under subsection 701(a) for the fiscal year is
				equal to or greater than $320,000,000;
						(3)$31,000,000, if
				the total amount made available under subsection 701(a) for the fiscal year is
				equal to or greater than $350,000,000;
						(4)$32,500,000, if
				the total amount made available under subsection 701(a) for the fiscal year is
				equal to or greater than $380,000,000; and
						(5)$34,500,000, if
				the total amount made available under subsection 701(a) for the fiscal year is
				equal to or greater than
				$420,000,000.
						.
		
	
		January 20, 2010
		Reported with amendments
	
